FOR PUBLICATION                                Aug 07 2014, 10:05 am




ATTORNEY FOR APPELLANT:                        ATTORNEY FOR APPELLEE:

DONNA JAMESON                                  JONATHAN R. DEENIK
Greenwood, Indiana                             Cross Pennamped Woolsey & Glazier, P.C.
                                               Carmel, Indiana



                             IN THE
                   COURT OF APPEALS OF INDIANA

RYAN GOLD,                                     )
                                               )
      Appellant-Petitioner,                    )
                                               )
             vs.                               )      No. 49A02-1311-JP-995
                                               )
STARR WEATHER,                                 )
                                               )
      Appellee-Respondent.                     )


                    APPEAL FROM THE MARION CIRCUIT COURT
                          The Honorable Louis Rosenberg, Judge
                     The Honorable Marie Kern, Master Commissioner
                             Cause No. 49C01-0902-JP-5700


                                     August 7, 2014

                              OPINION - FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Petitioner, Ryan A. Gold (Father), appeals the trial court’s Order

approving the relocation request of Appellee-Respondent, Starr C. Weather (Mother), and

denying his motion to modify custody.

       We affirm.

                                          ISSUES

       Father raises two issues on appeal, which we restate as follows:

       (1) Whether the trial court erred by finding that Mother’s relocation was made in

          good faith and for a legitimate purpose; and

       (2) Whether the trial court erred by denying his motion to modify custody.

                        FACTS AND PROCEDURAL HISTORY

       Father and Mother have one child together, a daughter, M.G. (the Child), born on

August 7, 2008. Father works part-time and is a full-time student; he expects to receive

his degree in occupational therapy by the end of 2014. Father lives in Indianapolis, Indiana,

with his wife, W.G., a registered nurse. Father and W.G. have an eight-year-old daughter

and a two-year-old son together. Mother is a registered nurse and, prior to July of 2011,

lived in Terre Haute, Indiana, where her mother (Child’s Grandmother), fifteen-year-old

sister (Child’s Aunt), and ten-year-old brother (Child’s Uncle) also lived.

       At some point after the Child’s birth, the relationship between Father and Mother

began deteriorating and eventually reached a very acrimonious state. The Child was nearly

eight months old before Father’s paternity was established by a paternity affidavit on


                                             2
March 30, 2009. Mother was the Child’s sole legal and physical custodian, and on

September 9, 2009, Father filed a petition to establish custody, parenting time, and child

support. On March 1, 2010, Mother filed a petition seeking an order for protection against

Father’s wife, W.G., which the trial court denied.

       On March 19, 2010, the trial court approved the parties’ preliminary agreement,

under which Mother retained physical custody, and Father received parenting time. The

parties agreed, in part, that only Father and Mother—no third parties—would transport the

Child for parenting time exchanges. With Father living in Indianapolis and Mother in Terre

Haute, the parties met in Greencastle, Indiana, to exchange the Child. Less than two weeks

after implementation of the preliminary agreement, Father filed a contempt motion against

Mother. A hearing was set for July, but on April 27, 2010, Father filed a subsequent

verified emergency motion for rule to show cause. At a hearing on May 7, 2010, the trial

court declined to find Mother in contempt, instead ordering that all non-emergency

communication between Father and Mother must occur through email and that Father is

entitled to eight full hours for his parenting time.

       On September 16, 2010, per the parties’ agreement, the trial court issued an order

recognizing Father as the Child’s biological father. The trial court awarded primary

custody to Mother.      Father received parenting time in accordance with the Indiana

Parenting Time Guidelines and was ordered to pay $63.00 per week in child support.

       On December 3, 2010, Mother filed for another protective order—this time, against

Father. She alleged that Father had abused and raped her and that he was an endangerment

to the Child. The trial court denied Mother’s petition, citing a lack of evidence to merit an

                                               3
ex parte protective order. Although the trial court extended Mother an opportunity to

present additional evidence, Mother did not pursue the matter.

       On Christmas Day of 2010, Father picked the Child up in Greencastle at 2:00 PM

for his scheduled holiday parenting time, and the Child spent the remainder of the day

celebrating with Father’s extended family in Indianapolis. The parties had planned to meet

in Greencastle later that evening to re-exchange the Child, but for an indeterminate reason,

the exchange did not occur. Father and Mother provided drastically different versions of

the events that night, which the trial court ultimately reconciled to find that “a third party

was involved in the parenting time exchange and there were issues with both parties being

at the same spot, at the same time. Father did not drive to Terre Haute to return the [C]hild

and Mother called the police, alleging Father kidnapped the [C]hild.” (Appellant’s App.

p. 24). Indianapolis police officers retrieved the Child from Father’s home that night and

turned her over to Mother.

       Following the mayhem of the Christmas Day exchange, Mother denied Father

access to the Child. Father sent numerous email messages to Mother and drove to the

Greencastle exchange point on his scheduled days, but his efforts to see the Child were

unsuccessful. On January 30, 2011, Mother finally communicated to Father that she was

restricting his parenting time as a result of his “actions” on Christmas Day. (Appellant’s

Exh. 1, p. 11). In her email, Mother further exclaimed,

       You not only caused our [C]hild confusion[,] you also failed to do what was
       in the best interest of her. . . . You do not pay child support nor have you in
       the past [six] months. I could have been fired for your actions. All you had
       to do is make a simple phone call. What you did was considered kidnapping!
       and not to be taken lightly.

                                              4
(Appellant’s Exh. 1, p. 11). For the next five months, Mother withheld parenting time, and

Father continued to protest her denial of his parental rights via email. At one point, Mother

informed Father that they needed to make an appointment with a court mediator before she

would allow parenting time, stating “I am afraid to be in ur (sic) presence as well as if my

[C]hild will return home when leaving with you.” (Appellant’s Exh. 1, p. 12). On May

12, 2011, Father filed a verified motion for contempt.

       On May 23, 2011, Mother sent an email to Father that stated, “I am sending this

email to inform you of our ([the Child] and myself) intent to relocate to Atlanta[,]

[Georgia], in July 2011.” (Appellant’s App. p. 41). Less than an hour later, Father replied

to inform Mother that her email message was insufficient notice “[a]ccording to the [S]tate

guidelines.” (Appellant’s App. p. 42). On June 8, 2011, having received no response from

Mother, Father sent another email, stating that he did “not agree with [his] [C]hild being

taken to another state where she has no family or familiar faces.” (Appellant’s App. p. 43).

Mother finally responded later that day and provided additional details about the relocation.

She explained that “[the Child] and mine (sic) immediate family are relocating to [the

Atlanta] area. This is our support system; these people are apart (sic) of ou[r] every day

(sic) life. They come to [the Child’s] events and are there when she is sick and provide

lots of support for her and myself.” (Appellee’s Exh. B). Mother additionally discussed

Father’s alleged domestic abuse, her concerns for the safety of the Child and herself, and

Father’s “inability . . . to return [the Child] after visits” as “[s]ome of the issues leading to

this point.” (Appellee’s Exh. B).


                                               5
       On June 17, 2011, Mother filed her official notice with the trial court, declaring her

intent to relocate to Stockbridge, Georgia, as of July 1, 2011, because

       of our family relocation and job relocation. My mother as well as my siblings
       provide a very important role in [the Child’s] life. They help with all of [the
       Child’s] every day (sic) things. The[y] provide babysitting, daily mildstone
       (sic) support, extra transportation, and support to extracurricular activities
       when I have to work. Without our family in our daily lives things would be
       very hard for [the Child] as well as myself.

(Appellant’s App. pp. 39-40). On June 29, 2011, Father filed a Verified Emergency Motion

for Rule to Show Cause and Objection to Notice of Intent to Relocate Residence, arguing

that Mother had failed to comply with the notice requirements of the relocation statute; that

Mother had denied his parenting time; and that the relocation would inhibit his ability to

exercise parenting time. Without waiting for the court’s permission, Mother relocated to

Stockbridge at the beginning of July. Initially, they lived with a relative, but after a few

months, Mother and the Child relocated to Dallas, Georgia, to live in a five-bedroom house

with the Child’s Grandmother, Aunt, and Uncle. After moving, Mother secured a higher-

paying nursing job than she had in Terre Haute.

       In response to Father’s objection to the relocation, the trial court ordered Mother to

appear on July 7, 2011, to “show cause why she should not be attached and punished for

contempt.” (Appellant’s App. p. 47). On July 1, 2011, Mother sought a continuance,

claiming that she had

       just relocated to Stockbridge GA in the past two days. Three business days
       is not sufficient time for me to make plans to attend court on July 7th 2011. I
       notified [Father] on May 23rd, 2011 by email. I assumed action would be
       taken way before the date of my relocation. I notified the court on June 17th
       2011 as I was not aware that I had to notify both. This seems unreasonable


                                             6
       as well as unjust for me to only have a three business day notice of a court
       date when I am in a different state.

(Appellant’s App. p. 49). Based on Mother’s non-compliance with the relocation statute’s

notice requirements, the trial court declined to continue the hearing. Mother appeared in

court as ordered, but the hearing was reset in order to allow the parties an opportunity to

negotiate a resolution. No agreement was reached.

       Subsequent to Mother’s relocation, Father did not have any parenting time or

otherwise communicate with the Child. By December of 2011, Father had not had any

parenting time for nearly a year. Upon Father’s expedited motion for a hearing, the trial

court conferred with the parties and issued an order specifying Father’s holiday parenting

time. On December 28, 2011, Father filed a motion to modify the Child’s legal and

physical custody. Because Father and Mother remained unable to cooperate in order to

formulate a more workable post-relocation parenting time plan, the trial court had to

convene the parties on two additional occasions in order to designate Father’s spring break

and summer parenting time schedules.

       On August 8, 2012, one day after the Child’s fourth birthday and more than a year

after Mother moved to Georgia, the trial court conducted a hearing on Father’s objection

to the relocation, accepting evidence solely on the issue of whether Mother’s relocation

was made in good faith and for a legitimate reason. On October 15, 2012, the trial court

issued specific findings and conclusions thereon and determined that Mother had satisfied

her burden to prove that the relocation was proposed in good faith and for a legitimate

purpose. On October 19, 2012, Father filed a motion for certification of an interlocutory


                                            7
appeal. The trial court denied Father’s motion the same day, reasoning that “[n]o material

question of law has been presented.” (Appellant’s App. p. 89).

       Just before the Child’s fifth birthday, on July 30, 2013, the trial court conducted a

hearing on the remaining relocation issues, including the Child’s best interests and

modification of custody. On October 28, 2013, the trial court issued its final Order. In a

new set of factual findings and conclusions, the trial court determined that Father had failed

to establish that the relocation would be contrary to the Child’s best interests and denied

both Father’s objection to the relocation and his motion to modify physical custody.

However, the trial court modified the Child’s legal custody to be shared jointly. In addition,

as a contempt sanction for Mother’s obstruction of Father’s parenting time, the trial court

ordered that Mother pay $2,000 of his attorney fees.

       Father now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

                                   I. Standard of Review

       Where the trial court has entered special findings of fact and conclusions thereon,

our court will “not set aside the findings or judgment unless clearly erroneous, and due

regard shall be given to the opportunity of the trial court to judge the credibility of the

witnesses.” Ind. Trial Rule 52(A). Under our well-established, two-tiered standard of

review, we must determine whether the evidence supports the findings and whether those

findings support the judgment. In re Paternity of C.S., 964 N.E.2d 879, 883 (Ind. Ct. App.

2012), trans. denied.    We consider the evidence most favorable to the trial court’s

judgment, and we do not reweigh evidence or reassess the credibility of witnesses. D.C. v.

                                              8
J.A.C., 977 N.E.2d 951, 954 (Ind. 2012). We will find clear error only if “the record does

not offer facts or inferences to support the trial court’s findings or conclusions of law.”

Rogers v. Rogers, 876 N.E.2d 1121, 1126 (Ind. Ct. App. 2007), trans. denied.

       In this case, Mother requested that the trial court make specific findings and

conclusions regarding the issue of whether her relocation was in good faith and for a

legitimate purpose. When a party requests special findings and conclusions thereon, “we

may affirm the judgment on any legal theory supported by the findings.” Werner v.

Werner, 946 N.E.2d 1233, 1244 (Ind. Ct. App. 2011). However, because Mother withdrew

her request for special findings regarding the Child’s best interests and modification of

custody and because Father did not file his own request, the trial court’s second set of

findings and conclusions was entered sua sponte. See T.R. 52(A), (D). Sua sponte

“findings control only as to the issues they cover, while a general judgment standard applies

to any issue upon which the trial court has not found, and we may affirm a general judgment

on any theory supported by the evidence adduced at trial.” Miller v. Carpenter, 965 N.E.2d

104, 108-09 (Ind. Ct. App. 2012).

       In conjunction with the Trial Rule 52 standard, there is a longstanding policy in our

State that appellate courts should defer to the determinations of trial courts in family law

matters. Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011). We accord this deference because

trial courts directly interact with the parties and are thus in a superior position “to assess

credibility and character through both factual testimony and intuitive discernment.” Id.

Conversely, “appellate courts ‘are in a poor position to look at a cold transcript of the

record[] and conclude that the trial judge, who saw the witnesses, observed their demeanor,

                                              9
and scrutinized their testimony as it came from the witness stand, did not properly

understand the significance of the evidence.’” D.C., 977 N.E.2d at 956-57 (quoting Kirk

v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002)).

                                       II. Relocation

                            A. Good Faith, Legitimate Reason

       Father claims that the trial court erred by finding that Mother demonstrated a good

faith, legitimate reason for relocating to Georgia. Under Indiana’s relocation statute, there

are two ways for a non-custodial parent to object after receiving notice that the custodial

parent intends to relocate: by filing a motion to prevent the relocation or by filing a motion

to modify custody. T.L. v. J.L., 950 N.E.2d 779, 784 (Ind. Ct. App. 2011), reh’g denied.

See Ind. Code §§ 31-17-2.2-1, -5. Following a motion to prevent relocation, the relocating

parent must prove “that the proposed relocation is made in good faith and for a legitimate

reason.” I.C. § 31-17-2.2-5(c). If the court finds a good faith, legitimate purpose for the

relocation, the burden then shifts to the non-relocating parent to demonstrate “that the

proposed relocation is not in the best interest of the child.” I.C. § 31-17-2.2-5(d). If the

non-relocating party fails to object, the custodial parent is permitted to relocate with the

Child. I.C. § 31-17-2.2-5(e).

       Because there is no explicit criteria for determining whether a relocation is in good

faith and for a legitimate reason, our court has generally required that the moving parent

demonstrate an objective basis—that is, “more than a mere pretext”—for relocating. T.L.,

950 N.E.2d at 787. It is commonly understood in today’s society that individuals move in

order to live closer to family members, for financial reasons, and for employment

                                             10
opportunities. Id. at 788. As such, “[w]e infer that these and similar reasons . . . are what

the legislature intended in requiring that relocation be for ‘legitimate’ and ‘good faith’

reasons.” Id.

       In the present case, the trial court determined that “Mother’s relocation was done in

good faith and for a legitimate purpose” because she “relocated to be with her family, an

important and on-going support structure for her and the [C]hild. Mother also moved for

financial reasons, including the ability to live with [the Child’s Grandmother] and take a

job earning more income than she had previously earned.” (Appellant’s App. pp. 17-18).

Additionally, the trial court found that, prior to relocating, Mother’s

       extended family, including the [Child’s Grandmother], played an important
       and on-going role in the [C]hild’s life. Mother’s extended family would
       assist in the [C]hild’s care, provided financial support to Mother, and had
       contact with the [C]hild [one to two] times per week. Mother’s extended
       family has a close and bonded relationship with the [C]hild, and has since
       her birth.

(Appellant’s App. pp. 16-17).

       Father now contends that Mother’s inadequate notice and efforts to inhibit his

relationship with the Child evince her spurious motives for relocating. We agree with

Father that the evidence clearly demonstrates that Mother moved without waiting for court

approval and without providing the requisite ninety-day notice, and that Mother prevented

Father’s parenting time from December of 2010 through December of 2011. While the

trial court may consider noncompliance with the notice provision and obstruction of

parenting time as indicative of a parent’s insidious intent, we find that these facts, of

themselves, are not dispositive of the issue of a good faith, legitimate reason for relocating.


                                              11
First, the relocation statute provides a distinct remedy for a parent’s failure to provide the

proper notice: the trial court may grant a temporary restraining order to prohibit the

relocation or order that the child be returned to the non-relocating parent. I.C. § 31-17-2.2-

6(a). Here, the trial court noted that Mother “moved without appropriate notice and

opportunity for [Father] to be accorded a hearing”; yet Father did not request—and the trial

court did not independently order—that Mother be compelled to return the Child to Indiana

pending the final hearing. (Appellant’s App. p. 71). Second, Indiana Code section 31-17-

4-3 authorizes the trial court to award attorney and other fees upon a finding that the

custodial parent violated a parenting time order. Here, the trial court elected to sanction

Mother for interfering with Father’s parenting time by ordering her to pay $2,000 of his

attorney fees.

       Father also argues that Mother used her family’s relocation as “a smoke screen for

her real reason[] behind the relocation, which was to deny [Father] parenting time with [the

Child].” (Appellant’s Br. p. 17). In particular, Father challenges the extent to which

Mother actually relied on her family for help with the Child and also points out that Mother

did not have employment in Georgia until after she moved. He also maintains that

Mother’s “real reasons for relocating”—including Father’s alleged abuse and

kidnapping—do not constitute legitimate and good faith bases. (Appellant’s Br. p. 18).

       As our court has recognized, if “the requirement of a legitimate and good faith

reason[] posed an inordinately high bar for a relocating parent to meet, it could too often

prevent trial courts from . . . appropriately deciding the dispute based on the best interests

of the affected child.” T.L., 950 N.E.2d at 788. Even so, we recognize that it would render

                                             12
the relocating parent’s burden of proof meaningless if we were to accept as legitimate “any

stated reason that is not an outright admission that the parent is relocating to interfere with

the other parent’s rights.” Gilbert v. Gilbert, 7 N.E.3d 316, 326 (Ind. Ct. App. 2014),

(Robb, J., dissenting). In the case at hand, a review of the record reveals that Mother was

raising the Child in Terre Haute while Father lived in Indianapolis. As a single parent, she

relied upon the emotional—and occasionally financial—support of her family, primarily

the Child’s Grandmother. Mother testified that the Child is very “attached” to the Child’s

Grandmother and has a sibling-like relationship with the Child’s Aunt and Uncle, all of

who have been very involved in the Child’s life. When the Child gets sick or has a school

function or extracurricular activity that interferes with Mother’s work schedule, it is the

Child’s Grandmother who cares for the Child or attends the event. Mother further testified

that shortly after the Child’s Grandmother decided to relocate to Georgia for personal

reasons and employment, Mother also decided to move because they “wanted to be

together.” (Transcript p. 32). Mother has extended family in both the Atlanta and

Indianapolis areas, but she stated that she would have been left with no other family in

Terre Haute after the Child’s Grandmother, Aunt, and Uncle moved to Georgia.

       Therefore, notwithstanding any evidence indicating that Mother’s relocation was in

bad faith and for the purpose of distancing the Child from Father, the record supports the

finding that Mother legitimately desired to be near her family. It was the prerogative of

the trial court to accord more weight to the evidence favoring Mother, and it is not the role

of this court to reweigh evidence or assess witness credibility. In re Paternity of X.A.S.,

928 N.E.2d 222, 224 (Ind. Ct. App. 2010), trans. denied. Accordingly, we find there is

                                              13
sufficient evidence to support the trial court’s finding that Mother relocated in order to be

close to her immediate and extended family, which is a legitimate purpose.1

                                      B. Modification of Custody

        Father also claims that the trial court erred by denying his motion to modify the

Child’s physical custody. In general, a court must find that modification would be in the

child’s best interests and that there has been a substantial change in circumstances. I.C. §

31-17-2-21. However, where a motion for custody modification is filed in response to a

relocation, the trial court must instead take the following factors into account in deciding

whether to modify custody:

        (1)      The distance involved in the proposed change of residence.
        (2)      The hardship and expense involved for the nonrelocating individual
                 to exercise parenting time . . . .
        (3)      The feasibility of preserving the relationship between the
                 nonrelocating individual and the child through suitable parenting time
                 . . . arrangements, including consideration of the financial
                 circumstances of the parties.
        (4)      Whether there is an established pattern of conduct by the relocating
                 individual, including actions by the individual to either promote or
                 thwart a nonrelocating individual’s contact with the child.
        (5)      The reasons provided by the:
                 (A) relocating individual for seeking relocation; and
                 (B) nonrelocating parent for opposing the relocation of the child.
        (6)      Other factors affecting the best interest of the child.




1
  Based on the trial court’s determination that Mother offered a good faith, legitimate reason for relocating,
the burden shifted to Father to prove that Mother’s relocation would not be in the Child’s best interests.
Rather than challenging the trial court’s finding that he failed to satisfy his burden of proof for his motion
to prevent the relocation, Father proceeds directly to the trial court’s denial of his motion to modify custody.
See I.C. § 31-17-2.2-5. Regardless of whether the parent objects by filing a motion to prevent the relocation
or a motion to modify custody, “if the relocation is in good faith ‘both analyses ultimately turn on the best
interests of the child.’” In re Paternity of Ba.S., 911 N.E.2d 1252, 1254 (Ind. Ct. App. 2009) (quoting
Baxendale v. Raich, 878 N.E.2d 1252, 1256 n.5 (Ind. 2008)). See I.C. § 31-17-2.2-1(b).

                                                      14
I.C. § 31-17-2.2-1(b). See Baxendale v. Raich, 878 N.E.2d 1252, 1256-57 (Ind. 2008).

The “[o]ther factors” to be considered are enumerated in Indiana Code section 31-17-2-8

for ascertaining a child’s best interests:

       (1) The age and sex of the child.
       (2) The wishes of the child’s parent or parents.
       (3) The wishes of the child, with more consideration given to the child’s
           wishes if the child is at least fourteen (14) years of age.
       (4) The interaction and interrelationship of the child with:
           (A) the child’s parent or parents;
           (B) the child’s sibling; and
           (C) any other person who may significantly affect the child’s best
               interests.
       (5) The child’s adjustment to the child’s:
           (A) home;
           (B) school; and
           (C) community.
       (6) The mental and physical health of all individuals involved.
       (7) Evidence of a pattern of domestic or family violence by either parent.
       (8) Evidence that the child has been cared for by a de facto custodian . . . .

In this case, the trial court modified the legal custody of the Child to be jointly shared by

the parties; thus, Father asserts that the trial court’s findings are insufficient to support its

conclusion that Mother should retain physical custody. We disagree.

       In its final Order, the trial court made numerous findings addressing its

consideration of the factors enumerated in the relocation statute. See I.C. § 31-17-2.2-1(b).

Specifically, the trial court found that the distance between Indiana and Georgia is

approximately 600 miles and an eight-hour drive each way. Although the parties meet at

a midpoint in Tennessee, Father must stop for gas twice, which the trial court

acknowledged “creates a hardship on Father due to the cost.” (Appellant’s App. p. 23).

Father earns $200 per week from his part-time employment and is dependent upon W.G.’s


                                               15
income to support their family, whereas Mother earns an annual salary of $65,000. On

appeal, Father posits that the trial court “failed to address [this factor] past [the] finding”

that he would suffer a hardship. (Appellant’s Br. p. 20). Our court has previously held

that the trial court must evaluate each statutory factor in deciding whether to modify

custody, but the amount of consideration to accord each factor is left to the trial court’s

discretion. See Wolljung v. Sidell, 891 N.E.2d 1109, 1113 (Ind. Ct. App. 2008). Here, we

find it clear that the trial court considered Father’s hardship.

       The trial court also discussed the Child’s involvement in various extracurricular

activities in Georgia and found that “Father is unable to participate in these activities

because of the distance involved.” (Appellant’s App. p. 24). However, the trial court

surmised that even though “the distance involved makes parenting time a challenge,” it

“does not make it impossible for Father to continue to have a bonded relationship with the

minor [C]hild, especially in this day and age of modern technology.” (Appellant’s App. p.

27). To this end, the trial court ordered that “the parties shall make any necessary

accommodations to allow Father to engage in online communication with the [C]hild.”

(Appellant’s App. p. 29). Father now contends that “[w]hile modern technology has it[s]

advantages, it is not a feasible way for a parent to maintain a meaningful relationship with

a child.” (Appellant’s Br. p. 21). Again, we disagree. The trial court’s parenting time

order actually affords Father more time than stipulated in the Indiana Parenting Time

Guidelines for long-distance cases. See Dixon v. Dixon, 982 N.E.2d 24, 27-28 (Ind. Ct.

App. 2013).     Furthermore, it is clear that the trial court intended for the online

communication to supplement the parent-child relationship during Father’s parenting time

                                              16
gaps. Accordingly, we find that the trial court’s findings sufficiently address the issue of

preserving the parent-child relationship.

       Father also contends that the trial court’s refusal to modify custody is unsupported

by its ample findings that Mother thwarted Father’s relationship with the Child. In addition

to withholding Father’s parenting time for nearly one year, Mother did not provide a

parenting time schedule for Father when she relocated; she withheld parenting time based

on Father’s delinquent child support payments as well as her “exaggerated” claims about

Father’s kidnapping and physical abuse; she did not apprise Father of the Child’s

enrollment in extracurricular activities; she refused to provide Father with the Child’s

school schedule and records, or even the name of the school, and would not authorize the

school to release any information to Father; and she refused to disclose medical information

and doctor’s appointments to Father, even concealing that the Child underwent surgery

before leaving Terre Haute. (Appellant’s App. p. 27). From these findings, it is obvious

that the trial court considered this factor. Therefore, whatever weight the trial court elected

to accord Mother’s efforts to undermine Father’s relationship with the Child in light of the

totality of the evidence is a matter with which our court will not interfere. See D.C., 977

N.E.2d at 957.

       As already discussed in detail, the trial court found Mother’s desire to be close to

her family was a legitimate purpose for relocating. Turning to Father’s rationale for

opposing the relocation, the trial court noted in its findings that “Father does not believe

that Mother will encourage a relationship between Father and the [C]hild, as she has said

in the past that she does not think [he] is a fit parent.” (Appellant’s App. p. 23). Father

                                              17
testified that Mother “has never shown consistency with allowing [him] to be in [the

Child’s] life even when she was in . . . Indiana . . . [s]o, now that she is in Georgia, it hasn’t

gotten any better.” (Tr. p. 70). Based on the evidence of Mother’s efforts to undermine

Father’s relationship with the Child and the distance, Father’s concern is reasonable, and

the trial court’s finding reflects its contemplation of this factor.

       Regarding the Child’s best interests, the trial court found that “Mother has been the

primary caregiver for the [C]hild and the [C]hild has a close bond with the [Child’s

Grandmother, Aunt, and Uncle], who all reside within the home and with whom the [Child]

was bonded, prior to the relocation.” (Appellant’s App. p. 27). See In re Paternity of

X.A.S., 928 N.E.2d at 224 (noting the upheaval it would cause if the twelve-year-old child

was removed from his custodial parent of nine years). As Mother testified during the

hearing, she and the Child live in a five-bedroom house with the Child’s Grandmother,

Aunt, Uncle, and the family’s dog. The Child’s Uncle is close in age to the Child, and the

Child has a sibling-like relationship with both her Aunt and Uncle.                 The Child’s

Grandmother coordinates with Mother to transport the Child to school and other activities.

On weekdays, Mother works from home and is out in the field for four to six hours on the

weekends; thus, while after-school care is occasionally necessary when Mother has extra

work, she generally spends her days with the Child, and the Child’s Grandmother or Aunt

are there to provide childcare on the weekends. On the other hand, Father attends school

during the morning, is home for a few hours, and then works all evening; he does not work

on weekends, which is when he spends time with his children.



                                               18
       By the time of the final hearing, the five-year-old-Child had lived in Georgia for

two years, she had completed preschool and was registered to begin kindergarten at a

school in Mother’s neighborhood. Mother and the Child attend church together, and the

Child has participated in ballet, tap dance, karate, tennis, and a beauty pageant since

moving to Georgia. Father testified that, if granted custody, the Child would attend

kindergarten in Indianapolis at the same school as her older half-sister.

       The trial court found that the Child has extended family nearby in Georgia, as well

as a significant amount of family in Indianapolis, including relatives of both Father and

Mother. While Mother testified that the Child has a relationship with her maternal

grandfather, she is not close to the other Indianapolis family members on Mother’s side.

Mother testified that the Child is safe and secure in her care and has become familiar with

her surroundings and maintains that it is in the Child’s best interests to remain in her

custody as “the [C]hild will continue to have important and meaningful relationships with

her extended family, who have had an active role in her life.” (Appellee’s Br. p. 13).

Similarly Father testified that the Child “knew who all our relatives were on my side of the

family, and they all . . . , when I did get her, everyone would come over, and spend time

with her.” (Tr. p. 90). Although Father submitted evidence of his unsuccessful efforts to

spend time with the Child following Mother’s termination of his parenting time in

December of 2011, he did not present any evidence of his relationship with the Child or

the Child’s relationship with W.G. and his other two children.

       Because the trial court’s findings indicate that it considered each statutory factor,

albeit not to the extent that Father may have preferred, we cannot say that the trial court’s

                                             19
decision is clearly erroneous. It was well within the discretion of the trial court to place

more weight on the evidence that favors Mother as the physical custodian based on the

Child’s best interests rather than the evidence favoring Father based on Mother’s efforts to

thwart his relationship with the Child. See D.C., 977 N.E.2d at 957.2

                                           CONCLUSION

        Based on the foregoing, we conclude that the trial court neither erred in its

determination that Mother had a good faith, legitimate reason for relocating, nor in its

denial of Father’s motion to modify the Child’s physical custody.

        Affirmed.

BRADFORD, J. concurs

ROBB, J. concurs in result with separate opinion




2
  Although not an issue raised by either party, we must note our discomfort over the trial court’s decision
to modify the custody order by ordering that Father and Mother share joint legal custody. All of the
evidence and all of the trial court’s findings make it abundantly clear that the parties are unable and
unwilling “to communicate and cooperate in advancing the [C]hild’s welfare.” I.C. § 31-17-2-15.
Furthermore, the trial court’s award is essentially meaningless as Mother is authorized to override any of
Father’s opinions regarding medical, educational, and religious decisions if she disagrees.

                                                    20
                             IN THE
                   COURT OF APPEALS OF INDIANA

RYAN GOLD,                                )
                                          )
       Appellant-Respondent,              )
                                          )
        vs.                               )        No. 49A02-1311-JP-995
                                          )
STARR WEATHER,                            )
                                          )
       Appellee-Petitioner.               )


ROBB, Judge, concurring in result


       I concur in the result reached by the majority, but write separately to comment on a

troubling aspect of the specific proceedings here and relocation cases in general.

       Pursuant to the relocation statutes, Mother was required to provide notice of her

intent to move ninety days prior to the date she intended to relocate. Ind. Code § 31-17-

2.2-3(a)(1)(B). Mother did not file her notice at least ninety days prior to her intended

relocation; in fact, she filed the notice on June 17, 2011, stating that she intended to move

on July 1, 2011. Upon receiving that notice, Father had sixty days within which to object


                                              21
and seek an order preventing relocation. Ind. Code § 31-17-2.2-5(a). Father filed his

objection on June 29, 2011, and the trial court set a hearing for July 7, 2011. At the

evidentiary hearing regarding relocation, Mother was to have the burden of proof “that the

proposed relocation is made in good faith and for a legitimate reason,” Ind. Code § 31-17-

2.2-5(c), and if she met that burden, Father would then have the burden “to show that the

proposed relocation is not in the best interest of the child,” Ind. Code § 31-17-2.2-5)(d).

         Based on the averments in Mother’s July 1, 2011, motion to continue the hearing,

see slip op. at 6-7 (quoting Appellant’s Appendix at 49 where Mother states she had

relocated “in the past two days”), she had moved to Georgia even before July 1 and

certainly before a hearing was held regarding her “intent” to relocate. In denying Mother’s

motion to continue the hearing, the trial court specifically noted that she had failed to

comply with the relocation statute’s notice provisions. Nonetheless, a hearing was not held

on that day to allow the parties an opportunity to reach an agreement, though they were

unable to do so. For a variety of reasons, including multiple motions to continue filed by

both Mother and Father, a hearing was not held on the relocation until August of 2012. In

the interim, several emergency motions regarding holiday and summer visitation were

heard by the court, including a hearing on June 28, 2012, at which the court specifically

noted:

         It is clear to the Court that the fact [Mother] lives in Georgia with the child
         of this relationship is the obstacle to regular parenting time. [Mother] moved
         without appropriate notice and opportunity for [Father] to be accorded a
         hearing to address visitation issues in advance.



                                               22
Appellant’s Appendix at 71.

       The trial court finally heard evidence regarding the first prong of relocation on

August 8, 2012, and issued an order on October 15, 2012, finding that Mother had met her

burden of proving a good faith and legitimate purpose for her move and confirming a

hearing on the second prong for October 17, 2012. Again, due to multiple motions to

continue (most if not all filed by Father), the best interests hearing was postponed for nearly

a year, finally being held on July 30, 2013, at which time Mother and Child had been living

in Georgia for over two years. The trial court references this fact in its October 28, 2013,

order and in part relies on the Child’s situation in Georgia in finding that Father has not

met his burden of establishing relocation is not in her best interests—noting that Mother

has been the primary caregiver, that the Child has a close bond with her maternal

grandmother and aunt and uncle with whom she lives, and noting some of the activities

Child participates in in Georgia.

       Mother’s primary stated reason for moving was to remain close to her mother and

siblings, who she characterized as playing “a very important role in [Child’s] life. . . . They

provide babysitting, daily . . . support, extra transportation, and support to extracurricular

activities when I have to work. Without our family in our daily lives things would be very

hard for [Child] as well as myself.” Appellant’s App. at 39-40. In part, Mother was

required to rely on her family because she was denying Father the opportunity to participate

more fully in Child’s life, and one would have hoped that Father would have had (and

taken) the chance to play a similar role in supporting Mother and Child. But as the majority


                                              23
states, it seems clear that Mother legitimately wanted to be near her immediate family and

she and Child benefit from those close relationships. See slip op. at 13. While I believe

we must set the bar for the relocating parent above merely stating a reason for moving, I

also acknowledge that we cannot set the bar too high because the best interest of the child

determination is paramount. See id. at 12-13 (citing Gilbert v. Gilbert, 7 N.E.3d 316, 326

(Ind. Ct. App. 2014) (Robb, J., dissenting)).

       However, the fact that Mother may have had a good faith and legitimate reason for

moving does not necessarily mean that she had a pressing reason for moving in advance of

a hearing and court determination in accordance with the relocation statute. It is clear from

the language of the statute that a parent is not to relocate prior to a hearing regarding

whether the relocation is in the child’s best interest.      See Ind. Code § 31-17-2.2-5

(referencing the burden of proof at a hearing regarding the “proposed relocation”).

Moreover, this is a long-standing common law rule, as well. Even before our statutes

formally addressed relocation, caselaw held that an order granting a party visitation

privileges impliedly grants the right to exercise those privileges, and the other party “may

not make a unilateral determination that will effectually deny such a party’s rights to

exercise the visitation privileges . . . .” Marshall v. Reeves, 262 Ind. 107, 117, 311 N.E.2d

807, 813 (1974). In order to give effect to the original order, removal of the child from the

jurisdiction “can only be made with prior judicial sanction, either by agreement of the

parties approved by said court, or after due hearing before the court.” Id. (emphasis added).




                                                24
       Mother offered no evidence regarding why her move had to be made at a certain

time and certainly no evidence justifying her move not only in advance of a court hearing,

but also well in advance of the timeline provided in the statute. This was not a matter of

Mother or a subsequent spouse being transferred for work purposes. See, e.g., Kietzman

v. Kietzman, 992 N.E.2d 946, 950 (Ind. Ct. App. 2013) (affirming trial court’s grant of

mother’s request to relocate with child and new husband, whose job had offered him an

assignment in China). And even though Mother ultimately found a higher paying job in

Georgia, she did not begin looking for a job until after she had decided to move so that was

not a precipitating factor. See, e.g., Nelson v. Nelson, 10 N.E.3d 1283, 1287 (Ind. Ct. App.

2014) (holding Mother’s intention to move to South Carolina in part to seek employment

when she was unable to find employment in Indiana was a good faith and legitimate reason

for relocation). I believe Mother’s move in violation of the terms of the relocation statute

alone justifies closer scrutiny of her reasons for the move. And Mother’s hasty move

coupled with the court’s reliance—however small—on the time she and the Child have

lived 800 miles away from Father as support for its decision despite acknowledging her

disregard makes a mockery of the statute. If a parent can ignore the requirements of the

law, move the child without court approval, and then claim “primary caregiving” and

“bonding” as a justification for staying with that parent being in the child’s best interest—

and moreover, if the court can acknowledge all of this and yet in effect reward the parent

by approving what they have already done—then the relocation statute has no meaning and




                                             25
no teeth.3 I find it particularly egregious in this case, where it is clear from Mother’s prior

conduct in spuriously denying Father parenting time prior to her move and the court

intervention required to ensure parenting time since, that she will not encourage or facilitate

a relationship between Father and Child especially now that distance is an easy excuse.

         Had Father been more aggressive in pursuing his rights and less complicit in the

lengthy delay in this case, this would be a dissent rather than a concur in result. However,

he apparently did not actively protect his relationship with Child even prior to Mother’s

move by pursuing contempt or other sanctions when she denied him parenting time for

nearly a year, he did not seek an emergency temporary order to return Child to Indiana

pending an evidentiary hearing and judicial resolution, and he filed repeated motions to

continue that contributed to the time it took for the court to rule on this matter. Neither

party has comported itself well, and we are left with no good solution in this case.

However, considering all the circumstances but most particularly considering the best

interest of Child at this late date, I concur in the result reached by the majority affirming

the trial court’s orders.




         3
           I also believe the two year delay from when Mother filed her notice of intent to relocate to when a final
order was issued is unconscionable on the part of both the parties and the court. The parties’ numerous requests for
continuance certainly played a substantial part in the delay, but the court also contributed to it. At the conclusion of
part one of the hearing, the court requested the parties submit proposed findings, and as counsel discussed how soon
they could do so, the court stated, “As far as I’m concerned, there is no real rush because I will probably; it will be a
few several weeks before I get to it, to be perfectly honest.” Transcript at 58. In fact, the court did not issue its
findings for two months, and a second hearing was required thereafter to fully adjudicate the issues before the court.
Although careful consideration is appreciated, some sense of urgency would have been appropriate. Had the court
ultimately found in Father’s favor, the disruption to Child’s life would have been substantial two years down the
road, even if Mother had elected to move back to Indiana in order to avoid a change of custody.

                                                           26